 

Exhibit 10.5

 

MORTGAGE, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

[WHITEWATER, MINNETONKA, MINNESOTA]

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IN
MINNESOTA IS LIMITED TO A DEBT AMOUNT OF $5,561,879.00 UNDER CHAPTER 287 OF
MINNESOTA STATUTES, TOGETHER WITH INTEREST THEREON AND WITH SUCH ADDITIONAL
AMOUNTS AS MAY BE ADVANCED BY MORTGAGEE AND FOR WHICH NO MORTGAGE REGISTRY TAX
IS PAYABLE PURSUANT TO MINNESOTA STATUTES § 287.05, SUBD. 4.

 

Mortgagor’s Organizational Identification Number: 4115095

 

                This MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (this “Mortgage”), is made as
of the 13th day of February, 2008, by BEHRINGER HARVARD WHITEWATER, LLC, a
Delaware limited liability company (herein referred to as “Mortgagor”), whose
address is c/o Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001 to Bank of America, N.A., a national banking association,
whose address is 901 Main Street, 20th Floor, Dallas, TX 75202 Attention: Real
Estate Loan Administration, (“Administrative Agent”) as Administrative Agent for
the benefit of itself and the other Loan Parties.

 


RECITALS


 

A.            Behringer Harvard Opportunity OP I, LP, a Texas limited
partnership (the “Operating Partnership”) and certain of its Subsidiaries,
including Mortgagor, (the “Subsidiary Obligors”) (the Operating Partnership and
Subsidiary Obligors are sometimes referred to herein, collectively, as
“Borrowers”) may from time to time be indebted to the Loan Parties pursuant to
that certain Credit Agreement dated of even date herewith (as modified, amended,
renewed, restated or supplemented from time to time, the “Credit Agreement”),
among Borrowers, Administrative Agent, L/C Issuer, Swap Bank and the Lenders
(herein so called) now or hereafter made a party to the Credit Agreement
(Administrative Agent, L/C Issuer, Swap Bank and Lenders, together with their
respective successors and assigns, are herein called the “Loan Parties”).  The
Credit Agreement evidences, in part, a $75,000,000 loan (with an option to
increase the amount of such loan up to $150,000,000 as provided in the Credit
Agreement) (the “Loan”).

 

 

1

--------------------------------------------------------------------------------


 

B.            In connection with and pursuant to the terms of the Credit
Agreement, Mortgagor hereby executes and delivers this Mortgage to
Administrative Agent, for the ratable benefit of the Loan Parties.

 

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

 

Section 1.1.  Principal Secured.  This Mortgage secures the aggregate principal
amount of Seventy Five Million and No/100 Dollars ($75,000,000.00), plus such
additional amounts as Administrative Agent and the other Loan Parties may from
time to time advance pursuant to the terms and conditions of this Mortgage, with
respect to an obligation secured by a lien or encumbrance prior to the lien of
this Mortgage or for the protection of the lien of this Mortgage, together with
interest thereon.

 

Section 1.2.  Definitions.

 

(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders
(all capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Credit Agreement):

 

“Administrative Agent” means Bank of America, N.A., a national banking
association, as Administrative Agent, whose address is 901 Main Street, 20th
Floor, Dallas, Texas 75202, Attention:  Real Estate Loan Administration,
together with its successors and assigns in such capacity, each acting hereunder
on behalf of the other Loan Parties.

 

“Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the right of creditors.

 

“Loan” means the loan evidenced by the Credit Agreement and the Note.

 

“Mortgagor” means Behringer Harvard Whitewater, LLC, a Delaware limited
liability company, whose address is 15601 Dallas Parkway, Suite 600, Addison, TX
75001 and its permitted successors and assigns.

 

“Note” means collectively, whether one or more, (a) each promissory note issued
by Borrowers pursuant to the terms of the Credit Agreement, in the aggregate
principal amount not to exceed $150,000,000.00, bearing interest as therein
provided, containing a provision for, among other things, the payment of
attorneys’ fees, and (b) all other notes given in substitution thereof or in
modification, supplement, increase, renewal or extension thereof, in whole or in
part, as provided in the Credit Agreement, whether in whole or in part or one or
more, as any or all of such notes may from time to time be renewed, extended,
supplemented, increased or

 

2

--------------------------------------------------------------------------------


 

modified, each bearing interest as provided in the Credit Agreement. 
Additionally, the Credit Agreement provides that the principal balance of the
Loan shall bear interest at a floating rate of interest subject to change from
time to time.  The Loan matures 36 months after the date of this Mortgage.

 

“UCC” means the Minnesota Uniform Commercial Code, as amended from time to time.

 

(b)           Any term used or defined in the UCC, as in effect from time to
time, and not otherwise defined in this Mortgage has the meaning given to the
term in the UCC, as in effect from time to time, when used in this Mortgage.
However, if a term is defined in Chapter 9 of the UCC differently than in
another chapter of the UCC, the term has the meaning specified in Title 9.

 

Section 1.3.  Granting Clause.  In consideration of the provisions of this
Mortgage and the sum of TEN DOLLARS ($10.00) cash in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged by Mortgagor, to secure the obligations of Mortgagor under the Loan
Documents and all other matters and indebtedness constituting the Secured
Indebtedness, Mortgagor does hereby MORTGAGE GRANT, WARRANT BARGAIN, SELL,
CONVEY, TRANSFER, ASSIGN and SET OVER to Administrative Agent as mortgagee, with
the power of sale, for the following:  all estate, right, title and interest
which Mortgagor now has or may hereafter acquire in and to the following
Premises, Accessories and other rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto, including all
homestead right and dower rights and all inchoate and contingent rights 
(collectively, the “Property”):

 

(a)  Mortgagor’s right, title and interest in and to the real property described
in Exhibit A which is attached hereto and incorporated herein by reference (the
“Land”) together with (i) any and all buildings, structures, improvements,
alterations or appurtenances now or hereafter situated or to be situated on the
Land (collectively the “Improvements”); (ii) all rights, estates, powers,
privileges and interests of whatever kind or character appurtenant or incident
to the foregoing; and (iii) all right, title and interest of Mortgagor, now
owned or hereafter acquired, in and to (1) all common area and other use rights,
tenements, hereditaments, streets, roads, alleys, easements, rights-of-way,
licenses, rights of ingress and egress, vehicle parking rights and public
places, existing or proposed, abutting, adjacent, used in connection with or
pertaining or appurtenant to any of the Land or the Improvements; (2) any strips
or gores between the Land and abutting or adjacent properties; and (3) all
options to purchase the Land or the Improvements or any portion thereof or
interest therein, and any greater estate in the Land or the Improvements; and
(4) all water and water rights or shares of stock evidencing water rights,
timber, crops and mineral interests on or pertaining to the Land (the Land,
Improvements and other rights, titles and interests referred to in this clause
(a) being herein sometimes collectively called the “Premises”);

 

 

3

--------------------------------------------------------------------------------


 

(b)  all fixtures, equipment, systems, machinery, furniture, furnishings,
appliances, inventory, goods, building and construction materials, supplies, and
articles of personal property, of every kind and character, tangible and
intangible (including software embedded therein), now owned or hereafter
acquired by Mortgagor, which are now or hereafter attached to or situated in, on
or about the Land or the Improvements, or used in or necessary to the complete
and proper planning, development, use, occupancy or operation thereof, or
acquired (whether delivered to the Land or stored elsewhere) for use or
installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land);

 

(c)  all (i) plans and specifications for the Improvements; (ii) Mortgagor’s
rights, but not liability for any breach by Mortgagor, under all commitments
(including any commitments for financing to pay any of the Secured Indebtedness,
as defined below), insurance policies (or additional or supplemental coverage
related thereto, including  from an insurance provider meeting the requirements
of the Loan Documents or from or through any state or federal government
sponsored program or entity), Swap Transactions (as hereinafter defined),
contracts and agreements for the design, construction, operation or inspection
of the Improvements and other contracts and general intangibles (including but
not limited to payment intangibles, trademarks, trade names, goodwill, software
and symbols) related to the Premises or the Accessories or the operation
thereof; (iii) deposits and deposit accounts arising from or related to any
transactions related to the Premises or the Accessories (including but not
limited to Mortgagor’s rights in tenants’ security deposits, deposits with
respect to utility services to the Premises, and any deposits, deposit accounts
or reserves hereunder or under any other Loan Documents (hereinafter defined)
for taxes, insurance or otherwise), rebates or refunds of impact fees or other
taxes, assessments or charges, money, accounts, (including deposit accounts),
instruments, documents, promissory notes and chattel paper (whether tangible or
electronic) arising from or by virtue of any transactions related to the
Premises or the Accessories, and any account, securities account or deposit
account (including, without limitation, reserve accounts and escrow accounts)
from which Borrowers may from time to time authorize Administrative Agent to
debit and/or credit payments due with respect to the Loan or any Swap
Transaction, all rights to the payment of money from the counterparty under any
Swap Transaction, and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Transaction; (iv) permits,
licenses, franchises, certificates, development rights, commitments and rights
for utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as-extracted collateral produced
from or allocated to the Land including, without limitation, oil, gas and other
hydrocarbons and other minerals and all products processed or obtained
therefrom, and the proceeds thereof; and (vii) engineering, accounting, title,
legal, and other technical or business data concerning the Property, including
software, which are in the possession of Mortgagor or in which Mortgagor can
otherwise grant a security interest;

 

 

4

--------------------------------------------------------------------------------


 

(d)  all (i) accounts and proceeds (cash or non-cash and including payment
intangibles) of or arising from the properties, rights, titles and interests
referred to above in this Section 1.3, including but not limited to proceeds of
any sale, lease or other disposition thereof, proceeds of each policy of
insurance (or additional or supplemental coverage related thereto, including 
from an insurance provider meeting the requirements of the Loan Documents or
from or through any state or federal government sponsored program or entity)
relating thereto (including premium refunds), proceeds of the taking thereof or
of any rights appurtenant thereto, including change of grade of streets, curb
cuts or other rights of access, by condemnation, eminent domain or transfer in
lieu thereof for public or quasi-public use under any law, and proceeds arising
out of any damage thereto; (ii) all letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Mortgagor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; (iii) all commercial tort claims Mortgagor now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; and (iv) other interests of every kind and
character which Mortgagor now has or hereafter acquires in, to or for the
benefit of the properties, rights, titles and interests referred to above in
this Section 1.3 and all property used or useful in connection therewith,
including but not limited to rights of ingress and egress and remainders,
reversions and reversionary rights or interests; and if the estate of Mortgagor
in any of the property referred to above in this Section 1.3 is a leasehold
estate, this conveyance shall include, and the lien and security interest
created hereby shall encumber and extend to, all other or additional title,
estates, interests or rights which are now owned or may hereafter be acquired by
Mortgagor in or to the property demised under the lease creating the leasehold
estate;

 

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Administrative Agent, and to its successors and
assigns, forever, subject to the terms, provisions and conditions herein set
forth, to secure the obligations of Mortgagor under the Credit Agreement and
Loan Documents (as hereinafter defined) and all other indebtedness and matters
defined as “Secured Indebtedness” (as hereinafter defined).

 

Section 1.4.  Security Interest.  Mortgagor hereby grants to Administrative
Agent a security interest in all of the Property which constitutes personal
property or fixtures, all proceeds and products thereof, and all supporting
obligations ancillary to or arising in any way in connection therewith (herein
sometimes collectively called the “Collateral”) to secure the obligations of
Mortgagor under the Note, Credit Agreement and Loan Documents and all other
indebtedness and matters defined as Secured Indebtedness in Section 1.5 of this
Mortgage.  In addition to its rights hereunder or otherwise, Administrative
Agent shall have all of the rights of a secured party under the UCC, as in
effect from time to time, or under the Uniform Commercial Code in force, from
time to time, in any other state to the extent the same is applicable law.

 

Section 1.5.  Secured Indebtedness, Note, Loan Documents, Other Obligations. 
  This Mortgage is made to secure and enforce the payment and performance of the
following promissory notes, obligations, indebtedness, duties and liabilities
and all renewals, extensions, supplements, increases, and modifications thereof
in whole or in part from time to time

 

 

5

--------------------------------------------------------------------------------


 

(collectively the “Secured Indebtedness”): (a) the Note; and (b)  all
indebtedness, liabilities, duties, covenants, promises and other obligations
whether joint or several, direct or indirect, fixed or contingent, liquidated or
unliquidated, and the cost of collection of all such amounts, owed by Mortgagor
and Borrowers to the Loan Parties, now or hereafter incurred or arising pursuant
to or permitted by the provisions of the Credit Agreement, the Note, this
Mortgage, or any other document now or hereafter evidencing, governing,
guaranteeing, securing or otherwise executed by Mortgagor, the other Borrowers
or Guarantor (as defined in the Credit Agreement) for the benefit of any of the
Loan Parties in connection with the Loan and any Letter of Credit issued in
connection therewith, including but not limited to the Credit Agreement, any L/C
Obligations and Letter of Credit Application (as each term is defined in the
Credit Agreement) issued in accordance with the Credit Agreement, whether or not
for the account or benefit of Mortgagor, tri-party financing agreement, Master
Agreement relating to any Swap Transactions or other agreement between any
Borrower and Swap Bank, or among Borrower, Administrative Agent, Lenders and any
other Loan Parties, pertaining to the repayment or use of the proceeds of the
Loan and any L/C Obligations (the Note, the Credit Agreement, this Mortgage, any
Master Agreement relating to any Swap Transactions and such other documents, as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”).  For purposes of this Mortgage, the term “Swap
Transaction” means any agreement, whether or not in writing, entered into
between any Borrower and a Lender acceptable to the Required Lenders (such
financial institution is referred to herein as “Swap Bank”) relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swap
option currency option or any other, similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any form of master agreement (the
“Master Agreement”) published by the International Swaps and Derivatives
Association, Inc., or any other master agreement, entered into between a Swap
Bank and any Borrower, together with any related schedules, as amended,
supplemented, superseded or replaced from time to time, relating to or governing
any or all of the foregoing.

 

ARTICLE 2

Representations, Warranties and Covenants

 

Section 2.1.  Mortgagor represents, warrants, and covenants as follows (with
respect to representations and warranties, except as otherwise disclosed to
Administrative Agent in writing):

 

(a)           Payment and Performance.  Mortgagor will make due and punctual
payment of the Secured Indebtedness.  Mortgagor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and the other Loan Documents and will not permit a default to
occur hereunder or thereunder.  Time shall be of the essence in this Mortgage.

 

 

6

--------------------------------------------------------------------------------


 

(b)           Title and Permitted Encumbrances.  Mortgagor has, in Mortgagor’s
own right, and Mortgagor covenants to maintain, lawful, good and indefeasible
title to the Property, is lawfully seized and possessed of the Property and
every part thereof, and has the right to convey the same, free and clear of all
liens, charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth on Schedule B-1 of the mortgagee policy of title
insurance issued to Administrative Agent and insuring the lien of this Mortgage,
(ii) the liens and security interests evidenced by this Mortgage,
(iii) statutory liens for real estate taxes and special assessments on the
Property which are not yet delinquent, (iv) other liens and security interests
(if any) in favor of Administrative Agent and (v) any other matters affecting
the Property to which the Administrative Agent may consent in writing, which
consent may be given in Administrative Agent’s sole discretion (the matters
described in the foregoing clauses (i), (ii), (iii), (iv), and (v) being herein
called the “Permitted Encumbrances”).  Mortgagor will warrant generally and
forever defend title to the Property, subject as aforesaid, to Administrative
Agent and its successors or substitutes and assigns, against the claims and
demands of all persons claiming or to claim the same or any part thereof. 
Mortgagor will, prior to delinquency, punctually pay, perform, observe and keep
all covenants, obligations and conditions in or pursuant to any Permitted
Encumbrance and will not modify or permit modification of any Permitted
Encumbrance without the prior written consent of Administrative Agent. 
Inclusion of any matter as a Permitted Encumbrance does not constitute approval
or waiver by Administrative Agent of any existing or future violation or other
breach thereof by Mortgagor, by the Property or otherwise.  No part of the
Property constitutes all or any part of the principal residence of Mortgagor if
Mortgagor is an individual.  If any right or interest of Administrative Agent in
the Property or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly, Administrative Agent (whether or not named as a
party to legal proceedings with respect thereto), is hereby authorized and
empowered to take such steps as in its discretion may be proper for the defense
of any such legal proceedings or the protection of such right or interest of
Administrative Agent, including but not limited to the employment of independent
counsel, the prosecution or defense of litigation, and the compromise or
discharge of adverse claims.  All expenditures so made of every kind and
character shall be a demand obligation (which obligation Mortgagor hereby
promises to pay owing by Mortgagor to Administrative Agent), and the party
(Administrative Agent) making such expenditures shall be subrogated to all
rights of the person receiving such payment.

 

(c)           Taxes and Other Impositions.  Mortgagor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, prior to delinquency,
including but not limited to all real estate taxes assessed against the Property
or any part thereof; and shall deliver to Administrative Agent, within fifteen
(15) days after request by Administrative Agent, such evidence of the payment
thereof as Administrative Agent may require.

 

(d)           No Other Liens.  Mortgagor will not, without the prior written
consent of Administrative Agent, create, place or permit to be created or
placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any deed of trust, mortgage,

 

 

7

--------------------------------------------------------------------------------


 

voluntary or involuntary lien, whether statutory, constitutional or contractual,
security interest, encumbrance or charge, or conditional sale or other title
retention document, against or covering the Property, or any part thereof, other
than the Permitted Encumbrances, regardless of whether the same are expressly or
otherwise subordinate to the lien or security interest created in this Mortgage,
and should any of the foregoing become attached hereafter in any manner to any
part of the Property without the prior written consent of Administrative Agent,
Mortgagor will cause the same to be promptly discharged and released. 
Notwithstanding the foregoing, Administrative Agent shall not unreasonably delay
or withhold its consent to financing or leasing of certain types of office
equipment, such as copiers or fax machines, provided, that, such office
equipment (i) is readily replaceable, (ii) will not be used to store or hold any
proprietary information or information necessary for the operation of the
Improvements that is not readily available otherwise, and (iii) the underlying
lease or financing documentation will provide Administrative Agent with notice
of any defaults of Mortgagor under such documentation and the opportunity, but
not the obligation, to cure such defaults within a period of at least thirty
(30) days.  Mortgagor will own all parts of the Property and will not acquire
any fixtures, equipment or other property (including software embedded therein)
forming a part of the Property pursuant to a lease, license, security agreement
or similar agreement, whereby any party has or may obtain the right to repossess
or remove same, without the prior written consent of Administrative Agent.  If
Administrative Agent consents to the voluntary grant by Mortgagor of any deed of
trust or mortgage, lien, security interest, or other encumbrance (hereinafter
called “Subordinate Lien”) covering any of the Property or if the foregoing
prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Lien, any such Subordinate Lien shall contain
express covenants to the effect that: (1) the Subordinate Lien is
unconditionally subordinate to this Mortgage and all Leases (as hereinafter
defined); (2) if any action (whether judicial or pursuant to a power of sale)
shall be instituted to foreclose or otherwise enforce the Subordinate Lien, no
tenant of any of the Leases shall be named as a party defendant, and no action
shall be taken that would terminate any occupancy or tenancy without the prior
written consent of Administrative Agent; (3) Rents (as hereinafter defined), if
collected by or for the Administrative Agent of the Subordinate Lien, shall be
applied first to the payment of the Secured Indebtedness then due and expenses
incurred in the ownership, operation and maintenance of the Property in such
order as Administrative Agent may determine, prior to being applied to any
indebtedness secured by the Subordinate Lien; (4) written notice of default
under the Subordinate Lien and written notice of the commencement of any action
(whether judicial or pursuant to a power of sale) to foreclose or otherwise
enforce the Subordinate Lien or to seek the appointment of a receiver for all or
any part of the Property shall be given to Administrative Agent with or promptly
after the occurrence of any such default or commencement; and (5) neither the
Administrative Agent of the Subordinate Lien, nor any purchaser at foreclosure
thereunder, nor anyone claiming by, through or under any of them shall succeed
to any of Mortgagor’s rights hereunder without the prior written consent of
Administrative Agent.

 

(e)           Further Assurances.  Mortgagor will, within a reasonable period of
time following  request of Administrative Agent, (i) correct any defect, error
or omission which may be discovered in the contents, execution or acknowledgment
of this Mortgage or any other Loan Document; (ii) execute, acknowledge, deliver,
procure and record and/or file such further

 

 

8

--------------------------------------------------------------------------------


 

documents (including, without limitation, further mortgages, deeds of trust,
security agreements, and assignments of rents or leases) and do such further
acts as may be necessary, desirable or proper to carry out more effectively the
purposes of this Mortgage, to more fully identify and subject to the liens and
security interests hereof any property intended to be covered hereby (including
specifically, but without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Property) or as deemed advisable by
Administrative Agent in its commercially reasonable judgment to protect the lien
or the security interest hereunder against the rights or interests of third
persons; and (iii) use best efforts to provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
as may be necessary, desirable or proper in the reasonable determination of
Administrative Agent to enable Administrative Agent to comply with the
requirements or requests of any agency having jurisdiction over Administrative
Agent or any examiners of such agencies with respect to the Secured
Indebtedness, Mortgagor or the Property.  Mortgagor shall pay all costs
connected with any of the foregoing, which shall be a demand obligation owing by
Mortgagor (which Mortgagor hereby promises to pay) to Administrative Agent
pursuant to this Mortgage.

 

(f)            Indemnification.

 

(i)            Mortgagor will indemnify and hold harmless the Loan Parties from
and against, and reimburse them on demand for, any and all Indemnified Matters
(hereinafter defined).  For purposes of this subparagraph (i), the term
“Administrative Agent” shall include Administrative Agent and any persons owned
or controlled by, owning or controlling, or under common control or affiliated
with Administrative Agent and the directors, officers, partners, employees,
attorneys, agents and representatives of each of them.  WITHOUT LIMITATION, THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PERSON.  HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR INDEMNIFIED
PERSON TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR
ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNIFIED
PERSON.  Any amount to be paid under this paragraph (f) by Mortgagor to the Loan
Parties shall be a demand obligation owing by Mortgagor (which Mortgagor hereby
promises to pay) to the Loan Parties pursuant to this Mortgage.  Upon demand by
Administrative Agent, Mortgagor shall diligently defend any Indemnified Matter
which affects the Property or is made or commenced against the Loan Parties,
whether alone or together with Mortgagor or any other person, all at Mortgagor’s
own cost and expense and by counsel to be approved by Administrative Agent in
the exercise of its reasonable judgment.  In the alternative, at any time
Administrative Agent may elect to conduct its own defense through counsel
selected by Administrative Agent and at the cost and expense of Mortgagor. 
Nothing in this paragraph, elsewhere in this Mortgage or in any other Loan
Document shall limit or impair any rights or remedies of the Loan Parties
(including without limitation any rights of contribution or

 

 

9

--------------------------------------------------------------------------------


 

indemnification) against Mortgagor or any other person under any other provision
of this Mortgage, any other Loan Document, any other agreement or any applicable
Legal Requirement.

 

(ii)           For purposes of this subparagraph (ii), the term “Loan Parties”
shall include the Loan Parties and the directors, officers, partners, employees
and agents of each of the Loan Parties, respectively, and any persons owned or
controlled by, owning or controlling, or under common control or affiliated with
the Loan Parties, respectively.  As used herein, the term “Indemnified Matters”
means any and all claims, demands, liabilities (including strict liability),
losses, damages (including consequential damages), causes of action, judgments,
penalties, fines, costs and expenses (including without limitation, reasonable
fees and expenses of attorneys and other professional consultants and experts,
and of the investigation and defense of any claim, whether or not such claim is
ultimately withdrawn or defeated, and the settlement of any claim or judgment
including all value paid or given in settlement) of every kind, known or
unknown, foreseeable or unforeseeable, which may be imposed upon, asserted
against or incurred or paid by any of the Loan Parties at any time and from time
to time, whenever imposed, asserted or incurred, because of, resulting from, in
connection with, or arising out of any transaction, act, omission, event or
circumstance in any way connected with the Property or with this Mortgage or any
other Loan Document, including but not limited to any bodily injury or death or
property damage occurring in or upon or in the vicinity of the Property through
any cause whatsoever at any time on or before the Release Date (hereinafter
defined) any act performed or omitted to be performed hereunder or under any
other Loan Document, any breach by Mortgagor of any representation, warranty,
covenant, agreement or condition contained in this Mortgage or in any other Loan
Document, any default as defined herein, any claim under or with respect to any
Lease.  The term “Release Date” as used herein means the earlier of the
following two dates:  (i) the date on which the indebtedness and obligations
secured by this Mortgage have been paid and performed in full and the Mortgage
has been released; or (ii) the date on which the lien of the Mortgage is fully
and finally foreclosed or a conveyance by deed in lieu of such foreclosure is
fully and finally effective and possession of the Property has been given to and
accepted by the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and their heirs, devisees, representatives, successors and assigns;
provided that, if such payment, performance, release, foreclosure or conveyance
is challenged, in bankruptcy proceedings or otherwise, the Release Date shall be
deemed not to have occurred until such challenge is validly released, dismissed
with prejudice or otherwise barred by law from further assertion.  The
indemnities in this paragraph (f) shall not terminate upon the Release Date or
upon the release, foreclosure or other termination of this Mortgage but will
survive the Release Date, foreclosure of this Mortgage or conveyance in lieu of
foreclosure, the repayment of the Secured Indebtedness the termination of any
and all Swap Transactions, the discharge and release of this Mortgage and the
other Loan Documents, any bankruptcy or other debtor relief proceeding, and any
other event whatsoever.

 

(g)           Taxes on Note or Mortgage.  Mortgagor will promptly pay all
income, franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other similar taxes (unless such payment by
Mortgagor is prohibited by law) which may be required to be paid with respect to
the Loan, this Mortgage or any other instrument evidencing or

 

 

10

--------------------------------------------------------------------------------


 

securing any of the Secured Indebtedness.  In the event of the enactment after
this date of any law of any governmental entity applicable to the Loan Parties,
the Loan, the Property or this Mortgage deducting from the value of property for
the purpose of taxation any lien or security interest thereon, or imposing upon
the Loan Parties the payment of the whole or any part of the taxes or
assessments or charges or liens herein required to be paid by Mortgagor, or
changing in any way the Laws relating to the taxation of deeds of trust or
mortgages or security agreements or debts secured by deeds of trust or mortgages
or security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect this Mortgage or the Secured Indebtedness or the Loan Parties, then, and
in any such event, Mortgagor, upon demand by Administrative Agent, shall pay
such taxes, assessments, charges or liens, or reimburse the Loan Parties
therefor; provided, however, that if in the opinion of counsel for
Administrative Agent (i) it might be unlawful to require Mortgagor to make such
payment or (ii) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then and in such event, the
Required Lenders may elect, by notice in writing given to Mortgagor, to declare
all of the Secured Indebtedness to be and become due and payable ninety (90)
days from the giving of such notice.

 

Section 2.2.  Performance by Administrative Agent on Mortgagor’s Behalf. 
Mortgagor agrees that, if Mortgagor fails to perform any act or to take any
action which under this Mortgage Mortgagor is required to perform or take, or to
pay any money which under this Mortgage Mortgagor is required to pay, and such
failure constitutes an Event of Default under this Mortgage, then Administrative
Agent, in Mortgagor’s name or its own name, may (but shall not be obligated to)
perform or cause to be performed such act or take such action or pay such money,
and any expenses so incurred by Administrative Agent and any money so paid by
Administrative Agent shall be a demand obligation owing by Mortgagor to
Administrative Agent (which obligation Mortgagor hereby promises to pay), shall
be a part of the Secured Indebtedness, and Administrative Agent, upon making
such payment, shall be subrogated to all of the rights of the person, entity or
body politic receiving such payment.  Administrative Agent and its designees
shall have the right to enter upon the Property at any time and from time to
time for any such purposes.  No such payment or performance by Administrative
Agent shall waive or cure any default or waive any right, remedy or recourse of
Administrative Agent.  Any such payment may be made by Administrative Agent in
reliance on any statement, invoice or claim without inquiry into the validity or
accuracy thereof.  Each amount due and owing by Mortgagor to Administrative
Agent pursuant to this Mortgage shall bear interest, from the date such amount
becomes due until paid, at the rate per annum provided in the Credit Agreement
for interest on past due principal owed on the Loan, which interest shall be
payable to Administrative Agent on demand; and all such amounts, together with
such interest thereon, shall automatically and without notice be a part of the
Secured Indebtedness.  The amount and nature of any expense by Administrative
Agent hereunder and the time when paid shall be fully established by the
certificate of Administrative Agent or any of Administrative Agent’s officers or
agents.

 

Section 2.3.  Absence of Obligations of Administrative Agent with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the

 

 

11

--------------------------------------------------------------------------------


 

definition of “Property” and/or the provisions of Article 3 hereof, (i) to the
extent permitted by applicable law, the Property is composed of Mortgagor’s
rights, title and interests therein but not Mortgagor’s obligations, duties or
liabilities pertaining thereto, (ii) Administrative Agent neither assumes nor
shall have any obligations, duties or liabilities in connection with any portion
of the items described in the definition of “Property” herein, either prior to
or after obtaining title to such Property, whether by foreclosure sale, the
granting of a deed in lieu of foreclosure or otherwise, and (iii) Administrative
Agent may, at any time prior to or after the acquisition of title to any portion
of the Property as above described, advise any party in writing as to the extent
of Administrative Agent’s interest therein and/or expressly disaffirm in writing
any rights, interests, obligations, duties and/or liabilities with respect to
such Property or matters related thereto.  Without limiting the generality of
the foregoing, it is understood and agreed that Administrative Agent shall have
no obligations, duties or liabilities prior to or after acquisition of title to
any portion of the Property, as lessee under any lease or purchaser or seller
under any contract or option unless Administrative Agent elects otherwise by
written notification.

 

Section 2.4.  Authorization to File Financing Statements; Power of Attorney. 
Mortgagor hereby authorizes Administrative Agent at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by
Administrative Agent to establish or maintain the validity, perfection and
priority of the security interests granted in this Mortgage.  For purposes of
such filings, Mortgagor agrees to furnish any information requested by
Administrative Agent promptly upon request by Administrative Agent.  Mortgagor
also ratifies its authorization for Administrative Agent to have filed any like
initial financing statements, amendments thereto or continuation statements if
filed prior to the date of this Mortgage.  Mortgagor hereby irrevocably
constitutes and appoints Administrative Agent and any officer or agent of
Administrative Agent, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor’s authorization above is not sufficient.  To the
extent permitted by law, Mortgagor hereby ratifies all acts said
attorneys-in-fact shall lawfully do or cause to be done in the future by virtue
hereof.  This power of attorney is a power coupled with an interest and shall be
irrevocable.

 

ARTICLE 3

Assignment of Rents and Leases

 

                Section 3.1.  Assignment.  As additional security for the
Secured Indebtedness, (a) Mortgagor has executed of even date with this
Mortgage, that certain Assignment of Leases and Rents (the “Assignment”), which
Assignment will be recorded in the real property records in the county where the
Property is located, which is incorporated herein by reference and contains
other rights of Administrative Agent and the Loan Parties in the Rents and
Leases (as defined below) and (b) Mortgagor does hereby absolutely and
unconditionally assign, transfer and set over to Administrative Agent for the
benefit of the Loan Parties, all Rents (hereinafter defined)

 

 

12

--------------------------------------------------------------------------------


 

and all of Mortgagor’s rights in and under all Leases (hereinafter defined),
subject however to a license hereby granted by Administrative Agent to Mortgagor
to collect and receive and expend all of the Rents, subject to the terms and
conditions hereof.  Upon the occurrence of an Event of Default hereunder,
Administrative Agent shall have the right, power and privilege (but shall be
under no duty) to terminate Mortgagor’s license to collect the Rents, which
shall to the fullest extent permitted by applicable Law be sufficient action by
Administrative Agent to entitle Administrative Agent to immediate and direct
payment of the Rents (including delivery to Administrative Agent of Rents
collected for the period in which the termination of Mortgagor’s license to
collect the Rents occurs and for any subsequent period), for application as
provided in this Mortgage, all without the necessity of any further action by
Administrative Agent, including, without limitation, any action to obtain
possession of any portion of the Property.  Mortgagor hereby authorizes and
directs the tenants under the Leases to pay Rents to Administrative Agent upon
the termination of Mortgagor’s license to collect the Rents, without further
consent of Mortgagor, without any obligation to determine whether an Event of
Default has in fact occurred and regardless of whether Administrative Agent has
taken possession of any portion of the Property, and the tenants may rely upon
any written statement delivered by Administrative Agent to the tenants.  Any
such payment to Administrative Agent shall constitute payment to Mortgagor under
the Leases, and Mortgagor hereby appoints Administrative Agent as Mortgagor’s
lawful attorney-in-fact for giving, and Administrative Agent is hereby empowered
to give, acquaintances to any tenants for such payments to Administrative Agent
after an Event of Default.  The assignment contained in this Section shall
become null and void upon the release of this Mortgage.  As used herein: 
(i) “Lease” means each existing or future lease, sublease (to the extent of
Mortgagor’s rights thereunder) or other agreement under the terms of which any
person has or acquires any right to occupy or use any part of or interest in the
Property, and each existing or future guaranty of payment or performance
thereunder, and all extensions, renewals, modifications, supplements and
replacements of each such lease, sublease, agreement or guaranty; and
(ii) “Rents” means all of the rents, revenue, income, profits and proceeds
derived and to be derived from the Property or arising from the use of enjoyment
of any portion thereof or from any Lease, including but not limited to
liquidated damages following default under any such Lease, or payments
applicable to a termination of a Lease, all proceeds payable under any policy of
insurance covering loss of rents resulting from damage to any part of the
Property, all of Mortgagor’s rights to recover monetary amounts from any tenant
in bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of Lease defaults, including rejections,
under any applicable Debtor Relief Law, together with any sums of money that may
now or at any time hereafter be or become due and payable to Mortgagor by virtue
of any and all royalties, overriding royalties, bonuses, delay rentals and any
other amount of any kind or character arising under any and all present and all
future oil, gas, mineral and mining leases covering the Property or any part
thereof, and all proceeds and other amounts paid or owing to Mortgagor under or
pursuant to any and all contracts and bonds relating to the construction or
renovation of the Property.

 

Section 3.2.  No Liability of Administrative Agent.  Administrative Agent’s
acceptance of this assignment shall not be deemed to constitute Administrative
Agent a “mortgagee in

 

 

13

--------------------------------------------------------------------------------


 

possession,” nor obligate Administrative Agent to appear in or defend any
proceeding relating to any Lease or to the Property, or to take any action
hereunder, expend any money, incur any expenses, or perform any obligation or
liability under any Lease, or assume any obligation for any deposit delivered to
Mortgagor by any tenant and not as such delivered to and accepted by
Administrative Agent.  Except to the extent required by law, Administrative
Agent shall not be liable for any injury or damage to Person or property in or
about the Property, or for Administrative Agent’s failure to collect or to
exercise diligence in collecting Rents, but shall be accountable only for Rents
that it shall actually receive.  Except to the extent required by law, neither
the assignment of Leases and Rents nor enforcement of Administrative Agent’s
rights regarding Leases and Rents (including collection of Rents) nor possession
of the Property by Administrative Agent nor Administrative Agent’s consent to or
approval of any Lease (nor all of the same), shall render Administrative Agent
liable on any obligation under or with respect to any Lease or constitute
affirmation of, or any subordination to, any Lease, occupancy, use or option. 
If Administrative Agent seeks or obtains any judicial relief regarding Rents or
Leases, the same shall in no way prevent the concurrent or subsequent employment
of any other appropriate rights or remedies nor shall same constitute an
election of judicial relief for any foreclosure or any other purpose. 
Administrative Agent neither has nor assumes any obligations as lessor or
landlord with respect to any Lease.  The rights of Administrative Agent under
this Article 3 shall be cumulative of all other rights of Administrative Agent
under the Loan Documents or otherwise.

 

Section 3.3  Unilateral Subordination and Merger.  There shall be no merger of
the leasehold estates created by the Leases with the fee estate of the Property
without the prior written consent of Administrative Agent.  Administrative Agent
may at any time and from time to time by specific written instrument intended
for the purpose, unilaterally subordinate the lien of this Mortgage to any
Lease, without joinder or consent of, or notice to, Mortgagor, any tenant or any
other Person, and notice is hereby given to each tenant under a Lease of such
right to subordinate. No such subordination shall constitute a subordination to
any lien or other encumbrance, whenever arising, or improve the right of any
junior lienholder.  Nothing herein shall be construed as subordinating this
Mortgage to any Lease.

 

Section 3.4  Application of Rents.  Notwithstanding any provision of this
Mortgage to the contrary, all Rents collected by Administrative Agent or a
receiver shall be applied as follows:

 

(a)           to the payment of all reasonable fees of any receiver appointed by
court;

 

(b)           to the payment of all tenant security deposits then owing to any
lessee under any Lease pursuant to the provisions of Minn. Stat. § 504B.178, if
applicable;

 

(c)           to the payment of all prior or current real estate taxes and
special assessments with respect to the Property, or if the Loan Documents
require periodic escrow payments for such taxes and assessments, to the escrow
payments then due;

 

 

14

--------------------------------------------------------------------------------


 

(d)           to the payment of all premiums then due for the insurance required
with respect to the Property by the provisions of the Loan Documents, or if the
Loan Documents require periodic escrow payments for such premiums, to the escrow
payments then due;

 

(e)           to the keeping of the covenants of a landlord pursuant to Minn.
Stat. § 504B.161. subdivision 1, if applicable;

 

(f)            to the payment of costs incurred in normal maintenance and
operation of the Property;

 

(g)           Subject to Mortgagor’s rights (if any) under Minn. Stat. § 580.30
and if received prior to any foreclosure sale of the Property pursuant to this
Mortgage, first to the amount needed to reinstate this Mortgage, and then to
Administrative Agent for the payment of the Secured Indebtedness but no such
payment made after the acceleration of any or all of the Secured Indebtedness
shall affect such acceleration;

 

(h)           if received during or with respect to the period of redemption
after a foreclosure sale of the Property pursuant to this Mortgage:

 

(i)            if the purchaser at the foreclosure sale is not Administrative
Agent, first to Administrative Agent to the extent of any deficiency of the sale
proceeds to repay the Secured Indebtedness, second to the purchaser as a credit
to the redemption price, but if the Property is not redeemed, then to the
purchaser of the Property; and

 

(ii)           if the purchaser at the foreclosure sale is Administrative Agent,
to Administrative Agent to the extent of any deficiency of the sale proceeds to
repay the Secured Indebtedness and the balance to be retained by Administrative
Agent as a credit to the redemption price, but if the Property is not redeemed,
then to Administrative Agent, whether or not such deficiency exists.

 

The rights and powers of Administrative Agent and any receiver under this
Mortgage and the application of Rents under this Section 3.4 shall continue
until the expiration of the redemption period from any foreclosure sale pursuant
to this Mortgage, whether or not any deficiency remains after a foreclosure.

 

Section 3.5   Statutory Remedies.   Administrative Agent’s rights and remedies
hereunder upon the occurrence of an Event of Default shall include, without
limitation, the fullest range and benefit of the rights and remedies made
available to an assignee and/or mortgagee pursuant to Minn. Stat. § 576.01 and
Minn. Stat. § 559.17, as said statutes may be amended from time to time. 
Nothing contained herein which may be construed as contrary to said statutes
shall invalidate any other provision hereof.  In the event that Administrative
Agent elects to exercise its remedies under said statutes, or any of said
remedies, the terms and provisions of said

 

 

15

--------------------------------------------------------------------------------


 

statutes, as amended, governing the exercise of said remedies shall govern,
control and take precedence over any contrary or inconsistent terms contained in
this Mortgage.  Thus, all Rents collected by Administrative Agent shall be
applied first as provided by Minn. Stat. §576.01, subdivision 2, and then as
otherwise herein provided.  The exercise by Administrative Agent of the
statutory remedies referenced in this paragraph shall not constitute
Administrative Agent a “mortgagee-in-possession” under Minnesota law, or give
rise to any liability which might otherwise attach to Administrative Agent as a
mortgagee-in-possession.

 

ARTICLE 4

Event of Default

 

Section 4.1.  Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage (“Event of Default”):

 

(a)           Nonperformance of Covenants.  Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants otherwise addressed
in another paragraph of this Section) is not fully and timely performed,
observed or kept, and such failure is not cured within the applicable notice and
cure period (if any) provided for herein or in such other Loan Document.

 

(b)           Default under Credit Agreement or other Loan Documents.  The
occurrence of a Default under (and as defined in) the Credit Agreement or a
default or event of default (however defined in) any other Loan Document (after
giving effect to any notice or cure periods, if any).

 

Section 4.2.  Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Administrative Agent to give to Mortgagor any notice
regarding a default or incipient default, then if Administrative Agent shall
fail to give such notice to Mortgagor as provided, the sole and exclusive remedy
of Mortgagor for such failure shall be to seek appropriate equitable relief to
enforce the agreement to give such notice and to have any acceleration of the
maturity of the Loan and the Secured Indebtedness postponed or revoked and
foreclosure proceedings in connection therewith delayed or terminated pending or
upon the curing of such default in the manner and during the period of time
permitted by such agreement, if any, and Mortgagor shall have no right to
damages or any other type of relief not herein specifically set out against
Administrative Agent, all of which damages or other relief are hereby waived by
Mortgagor.  Nothing herein or in any other Loan Document shall operate or be
construed to add on or make cumulative any cure or grace periods specified in
any of the Loan Documents.

 

ARTICLE 5

Remedies

 

Section 5.1.  Certain Remedies.  If an Event of Default shall occur and be
continuing, Administrative Agent may (but shall have no obligation to) exercise
any one or more of the following remedies, without notice (unless notice is
required by applicable statute):

 

 

16

--------------------------------------------------------------------------------


 

(a)           Acceleration; Termination.  Administrative Agent may at any time
and from time to time declare any or all of the Secured Indebtedness immediately
due and payable and may terminate any and all Swap Transactions.  Upon any such
declaration, such Secured Indebtedness shall, thereupon be immediately due and
payable, and such Swap Transactions shall immediately terminate, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Mortgagor.

 

(b)           Enforcement of Assignment of Rents.  In addition to the rights of
Administrative Agent under Article 3 hereof and under the Assignment, prior or
subsequent to taking possession of any portion of the Property or taking any
action with respect to such possession, Administrative Agent may: (1) collect
and/or sue for the Rents in Administrative Agent’s own name, give receipts and
releases therefor, and apply the same as provided in Section 3.4 hereof; and
(2) require Mortgagor to transfer all security deposits and records thereof to
Administrative Agent together with original counterparts of the Leases.

 

(c)           Foreclosure.  Administrative Agent may proceed to protect and
enforce the rights of Administrative Agent hereunder (i) by any action at law,
suit in equity or other appropriate proceedings, whether for the specific
performance of any agreement contained herein, or for an injunction against the
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or by law, or (ii) by the foreclosure of this Mortgage by
judicial proceedings or by advertisement, the power of sale being hereby
expressly granted.  Mortgagor hereby grants to and confers upon Administrative
Agent, on behalf of itself and the other Lenders, the fullest rights and
remedies available for foreclosure of this Mortgage by action or by
advertisement pursuant to Minnesota Statutes, Chapters 580, 581 and 582, as said
statutes may be amended from time to time, and pursuant to other applicable
Minnesota laws and statutes, as amended, governing and authorizing mortgage
foreclosures by action and by advertisement; and the power of sale granted
Administrative Agent in this Mortgage shall include, without limitation, the
power of sale required to permit, at Administrative Agent’s option, lawful
foreclosure of this Mortgage by advertisement in accordance with the statutes
then made and provided.  Nothing contained herein which may be construed as
contrary to said statutes shall invalidate any other provision hereof, and said
statutes shall control over any inconsistent provisions of this Mortgage.

 

(d)           Uniform Commercial Code.  Without limitation of Administrative
Agent’s rights of enforcement with respect to the Collateral or any part thereof
in accordance with the procedures for foreclosure of real estate, Administrative
Agent may exercise its rights of enforcement with respect to the Collateral or
any part thereof under the UCC, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law) and in conjunction with, in addition to or in
substitution for those rights and remedies: (1)  Administrative Agent may enter
upon Mortgagor’s premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (2) Administrative Agent may
require Mortgagor to assemble the Collateral and make it available at a place

 

 

17

--------------------------------------------------------------------------------


 

Administrative Agent designates which is mutually convenient to allow
Administrative Agent to take possession or dispose of the Collateral;
(3) written notice mailed to Mortgagor as provided herein at least five (5) days
prior to the date of public sale of the Collateral or prior to the date after
which private sale of the Collateral will be made shall constitute reasonable
notice; provided that, if Administrative Agent fails to comply with this clause
(3) in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC, as in effect
from time to time (or under the Uniform Commercial Code, in force from time to
time, in any other state to the extent the same is applicable law); (4) any sale
made pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in paragraph (c) above in this
Section 5.1; (5) in the event of a foreclosure sale, whether made by
Administrative Agent under the terms hereof, or under judgment of a court, the
Collateral and the other Property may, at the option of Administrative Agent, be
sold as a whole; (6) it shall not be necessary that Administrative Agent take
possession of the Collateral or any part thereof prior to the time that any sale
pursuant to the provisions of this Section is conducted and it shall not be
necessary that the Collateral or any part thereof be present at the location of
such sale; (7) with respect to application of proceeds from disposition of the
Collateral under Section 5.2 hereof, the costs and expenses incident to
disposition shall include the reasonable expenses of retaking, holding,
preparing for sale or lease, selling, leasing and the like and the reasonable
attorneys’ fees and legal expenses (including, without limitation, the allocated
costs for in-house legal services) incurred by Administrative Agent; (8) any and
all statements of fact or other recitals made in any bill of sale or assignment
or other instrument evidencing any foreclosure sale hereunder as to nonpayment
of the Secured Indebtedness or as to the occurrence of any Event of Default, or
as to Administrative Agent having declared all of such indebtedness to be due
and payable, or as to notice of time, place and terms of sale and of the
properties to be sold having been duly given, or as to any other act or thing
having been duly done by Administrative Agent, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; (9) Administrative
Agent may appoint or delegate any one or more persons as agent to perform any
act or acts necessary or incident to any sale held by Administrative Agent,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Administrative Agent; (10) Administrative Agent may comply with
any applicable state or federal law or regulatory requirements in connection
with a disposition of the Collateral, and such compliance will not be considered
to affect adversely the commercial reasonableness of any sale of the Collateral;
(11) Administrative Agent may sell the Collateral without giving any warranties
as to the Collateral, and specifically disclaim all warranties including,
without limitation, warranties relating to title, possession, quiet enjoyment
and the like, and all warranties of quality, merchantability and fitness for a
specific purpose, and this procedure will not be considered to affect adversely
the commercial reasonableness of any sale of the Collateral; (12) Mortgagor
acknowledges that a private sale of the Collateral may result in less proceeds
than a public sale; and (13) Mortgagor acknowledges that the Collateral may be
sold at a loss to Mortgagor, and that, in such event, subject to applicable law,
Administrative Agent shall have no liability or responsibility to Mortgagor for
such loss.

 

 

18

--------------------------------------------------------------------------------


 

(e)           Lawsuits.  Administrative Agent may, to the fullest extent
permitted by applicable law, proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Property under the judgment or
decree of any court or courts of competent jurisdiction.

 

(f)            Entry on Property.  Administrative Agent is authorized, prior or
subsequent to the institution of any foreclosure proceedings, to the fullest
extent permitted by applicable law, to enter upon the Property, or any part
thereof, and to take possession of the Property and all books and records, and
all recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and
schematics relating thereto, and to exercise without interference from Mortgagor
any and all rights which Mortgagor has with respect to the management,
possession, operation, protection or preservation of the Property. 
Administrative Agent shall not be deemed to have taken possession of the
Property or any part thereof except upon the exercise of its right to do so, and
then only to the extent evidenced by its demand and overt act specifically for
such purpose.  All costs, expenses and liabilities of every character incurred
by Administrative Agent in managing, operating, maintaining, protecting or
preserving the Property shall constitute a demand obligation of Mortgagor (which
obligation Mortgagor hereby promises to pay) to Administrative Agent pursuant to
this Mortgage.  If necessary to obtain the possession provided for above,
Administrative Agent may invoke any and all legal remedies to dispossess
Mortgagor.  In connection with any action taken by Administrative Agent pursuant
to this Section, Administrative Agent shall not be liable for any loss sustained
by Mortgagor resulting from any failure to let the Property or any part thereof,
or from any act or omission of Administrative Agent in managing the Property
unless such loss is caused by the gross negligence, willful misconduct or bad
faith of Administrative Agent, nor shall Administrative Agent be obligated to
perform or discharge any obligation, duty or liability of Mortgagor arising
under any lease or other agreement relating to the Property or arising under any
Permitted Encumbrance or otherwise arising.  Mortgagor hereby assents to,
ratifies and confirms any and all lawful actions of Administrative Agent with
respect to the Property taken under this Section.

 

(g)           Receiver.  Administrative Agent shall as a matter of right be
entitled to the appointment of a receiver or receivers for all or any part of
the Property whether such receivership be incident to a proposed sale (or sales)
of such property or otherwise, and without regard to the value of the Property
or the solvency of any person or persons liable for the payment of the Secured
Indebtedness, and Mortgagor does hereby irrevocably consent to the appointment
of such receiver or receivers, waives notice of such appointment, of any request
therefor or hearing in connection therewith, and any and all defenses to such
appointment, agrees not to oppose any application therefor by Administrative
Agent, and agrees that such appointment shall in no manner impair, prejudice or
otherwise affect the rights of Administrative Agent to application of Rents as
provided in this Mortgage.  Nothing herein is to be construed to deprive
Administrative Agent of any other right, remedy or privilege it may have under
the law to have a receiver appointed.  Any money advanced by Administrative
Agent in connection with any such receivership shall be a demand obligation
(which obligation Mortgagor hereby

 

 

19

--------------------------------------------------------------------------------


 

promises to pay) owing by Mortgagor to Administrative Agent pursuant to this
Mortgage.  The receiver shall have all the rights, powers and remedies as
provided by Minnesota statute or law, including without limitation, the rights
of receiver pursuant to Minnesota Statutes Section 576.01, as amended.  Any such
receiver shall, from the date of appointment through any period of redemption
existing at law, collect the Rents and all other income of any kind, manage the
Property so as to prevent waste, execute leases within or beyond the term of
receivership, perform the terms of this Mortgage and apply the Rents, issues and
profits to (i) the payment of the expenses enumerated in Minnesota Statutes
Section 576.01, subd. 2 in the priority mentioned therein and (ii) as further
provided in any assignment of rents executed by Mortgagor to Mortgagee (whether
contained in this Mortgage or in a separate instrument). Mortgagor does hereby
irrevocably consent to such appointment.

 

(h)           Powers of Administrative Agent.  To the extent permitted by
Minnesota law, Administrative Agent may, either directly or through an agent or
court-appointed receiver, and without regard to the adequacy of any security for
the Secured Indebtedness:

 

(i)            enter, take possession of, manage, operate, protect, preserve and
maintain, and exercise any other rights of an owner of, the Property, and use
any other properties or facilities of Mortgagor relating to the Property, all
without payment of rent or other compensation to Mortgagor;

 

(ii)           enter into such contracts and take such other action as
Administrative Agent deems appropriate to complete all or any part of the
Improvements or any other construction on the Land, subject to such
modifications and other changes in the Improvements or the plan of development
as Administrative Agent may deem appropriate;

 

(iii)          make, cancel, enforce or modify leases, obtain and evict tenants,
fix or modify Rents and, in its own name or in the name of Mortgagor, otherwise
conduct any business of Mortgagor in relation to the Property and deal with
Mortgagor’s creditors, debtors, tenants, agents and employees and any other
persons having any relationship with Mortgagor in relation to the Property, and
amend any contracts between them, in any manner Administrative Agent may
determine in its commercially reasonable judgment;

 

(iv)          subject to the terms of the Collateral Assignment, either with or
without taking possession of the Property, notify obligors on any contracts that
all payments and other performance are to be made and rendered directly and
exclusively to Administrative Agent, and in its own name supplement, modify,
amend, renew, extend, accelerate, accept partial payments or performance on,
make allowances and adjustments and issue credits with respect to, give
approvals, waivers and consents under, release, settle, compromise, compound,
sue for, collect or otherwise liquidate, enforce or deal with any contracts or
other rights, including collection of amounts past due and unpaid (Mortgagor
agreeing not to take any such action, with respect to any obligation in excess
of $5,000, 

 

 

20

--------------------------------------------------------------------------------


 

during the continuation of an Event of Default without prior written
authorization from Administrative Agent);

 

(v)           endorse, in the name of Mortgagor, all checks, drafts and other
evidences of payment relating to the Property, and receive, open and dispose of
all mail addressed to Mortgagor and notify the postal authorities to change the
address for delivery of such mail to such address as Administrative Agent may
designate; and

 

take such other action as Administrative Agent deems appropriate to protect the
security of this Mortgage.

 

(i)            Termination of Commitment to Lend.  Administrative Agent may
terminate any commitment or obligation to lend or disburse funds under any Loan
Document or enter into any other credit arrangement to or for the benefit of
Mortgagor.

 

(j)            Other Rights and Remedies.  To the extent permitted by Minnesota
law, Administrative Agent may exercise any and all other rights and remedies
which Administrative Agent may have under the Loan Documents, or at law or in
equity or otherwise.

 

Section 5.2.  Proceeds of Foreclosure.  The proceeds held by Administrative
Agent or any receiver or public officer in foreclosure of the liens and security
interests evidenced hereby shall be applied in accordance with the requirements
of applicable Laws and to the extent consistent therewith as follows: 
(i) FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all attorneys’ fees and legal
expenses, advertising costs, auctioneer’s fees, costs of title rundowns and lien
searches, inspection fees, appraisal costs, fees for professional services,
environmental assessment and remediation fees,  all court costs and charges of
every character and to the payment of the other Secured Indebtedness, including
specifically without limitation the principal, accrued interest and attorneys’
fees due and unpaid on the Loan and the amounts due and unpaid and owed to
Administrative Agent under this Mortgage the order and manner of application to
the items in this clause (all with interest at the rate per annum provided in
the Credit Agreement all in Administrative Agent’s sole discretion; (ii) SECOND,
to amounts due and payable to Swap Bank under any Swap Transactions, and
(iii) THIRD, the remainder, if any, shall be paid to Mortgagor, or to
Mortgagor’s successors or assigns, or such other persons (including the
Administrative Agent or beneficiary of any inferior lien) as may be entitled
thereto by law; provided, however, that if Administrative Agent is uncertain
which person or persons are so entitled, Administrative Agent may interplead
such remainder in any court of competent jurisdiction, and the amount of any
attorneys’ fees, court costs and expenses incurred in such action shall be a
part of the Secured Indebtedness and shall be reimbursable (without limitation)
from such remainder.

 

Section 5.3.  Administrative Agent as Purchaser.  Administrative Agent shall
have the right to become the purchaser at any sale held by Administrative Agent
or substitute or successor or by any receiver or public officer or at any public
sale, and Administrative Agent shall have the

 

 

21

--------------------------------------------------------------------------------


 

right to credit upon the amount of Administrative Agent’s successful bid, to the
extent necessary to satisfy such bid, all or any part of the Secured
Indebtedness held by any Loan Party.

 

Section 5.4.  Foreclosure as to Matured Debt.  Upon the occurrence of a default,
Holder shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made.  The proceeds of such
sale shall be applied as provided in Section 5.2 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Holder deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.2 hereof.  Several sales may
be made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness..

 

Section 5.5.  Remedies Cumulative.  All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Administrative Agent
shall, in addition to the rights and remedies provided herein or in any other
Loan Document, be entitled to avail themselves of all such other rights and
remedies as may now or hereafter exist at law or in equity for the collection
and enforcement of the Secured Indebtedness and the enforcement of the covenants
herein and the foreclosure of the liens and security interests evidenced hereby,
and by the Loan Documents.  The resort to any right or remedy provided for
hereunder or under any such other Loan Document or provided for by law or in
equity shall not prevent the concurrent or subsequent employment of any other
appropriate right or rights or remedy or remedies.

 

Section 5.6.  Discretion as to Security.  Administrative Agent may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to
Administrative Agent in its sole and uncontrolled discretion, and any such
action shall not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this Mortgage.

 

Section 5.7.  Mortgagor’s Waiver of Certain Rights.  To the full extent
Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any appraisement, valuation, stay or extension, and
Mortgagor, for Mortgagor, Mortgagor’s heirs, devisees, representatives,
successors and assigns, and for any and all Persons ever claiming any interest
in the Property, to the extent permitted by applicable Law, hereby waives and
releases all rights of valuation, appraisement, stay of execution, and all
rights to a marshaling of assets of Mortgagor, including the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the

 

 

22

--------------------------------------------------------------------------------


 

liens and/or security interests hereby created.  To the extent permitted by
applicable law, Mortgagor shall not have or assert any right under any statute
or rule of Law pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatever to defeat, reduce or affect the right of
Administrative Agent under the terms of this Mortgage to a sale of the Property
for the collection of the Secured Indebtedness without any prior or different
resort for collection, or the right of Administrative Agent under the terms of
this Mortgage to the payment of the Secured Indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatever.  To the
extent permitted by applicable law, Mortgagor waives any right or remedy which
Mortgagor may have or be able to assert pursuant to Minnesota Uniform Commercial
Code, or any other provision of Minnesota Law, pertaining to the rights and
remedies of sureties.  If any Law referred to in this Section and now in force,
of which Mortgagor or Mortgagor’s heirs, devisees, representatives, successors
or assigns or any other Persons claiming any interest in the Property might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such Law shall not thereafter be deemed to preclude the application of
this Section.

 

Section 5.8.  Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Mortgagor or
Mortgagor’s successors as owners of the Property are occupying or using the
Property, or any part thereof, each and all shall immediately become the tenant
of the purchaser at such sale, which tenancy shall be a tenancy from day to day,
terminable at the will of purchaser, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale shall, notwithstanding any language herein apparently to the contrary, have
the sole option to demand immediate possession following the sale or to permit
the occupants to remain as tenants at will.  After such foreclosure, any leases
to tenants or subtenants that are subject to this Mortgage (either by their
date, their express terms, or by agreement of the tenant or subtenant) shall, at
the sole option of Administrative Agent or any purchaser at such sale, but
subject to any express agreement between Administrative Agent and such tenant or
subtenant, either (i) continue in full force and effect, and the tenant(s) or
subtenant(s) thereunder will, upon request, attorn to and acknowledge in writing
to the purchaser or purchasers at such sale or sales as landlord thereunder, or
(ii) upon notice to such effect from Administrative Agent or any purchaser or
purchasers, terminate within thirty (30) days from the date of sale.  Subject to
the foregoing, in the event the tenant fails to surrender possession of the
Property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Property (such as an action for forcible
detainer) in any court having jurisdiction.

 

Section 5.9.  Effective as Mortgage.  This instrument shall be effective as a
mortgage and upon the occurrence of an Event of Default may be foreclosed as to
any of the Property in any manner permitted by applicable law, and any
foreclosure suit may be brought by Administrative Agent; and to the extent, if
any, required to cause this instrument to be so effective as a mortgage,
Mortgagor hereby mortgages the Property to Administrative Agent.  In the event a
foreclosure hereunder shall be commenced by Administrative Agent, or his
substitute or successor, Administrative Agent may at any time before the sale of
the Property abandon the

 

 

23

--------------------------------------------------------------------------------


 

sale, and may then institute suit for the collection of the Secured
Indebtedness, and for the foreclosure of this Mortgage.  It is agreed that if
Administrative Agent should institute a suit for the collection of the Secured
Indebtedness and for the foreclosure of this Mortgage, Administrative Agent may
at any time before the entry of a final judgment in said suit dismiss the same,
and Administrative Agent, his substitute or successor may sell the Property in
accordance with the provisions of this Mortgage.

 

ARTICLE 6

Miscellaneous

 

Section 6.1.  Scope of Mortgage.  This Mortgage is a mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and fixture filing and a collateral assignment, and also
covers proceeds and fixtures.

 

Section 6.2.  Effective as a Financing Statement and Fixture Filing.  This
Mortgage covers goods which are or are to become fixtures.  This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures now or hereafter included within the Property and is to be filed
for record in the real estate records of each county where any part of the
Property (including said fixtures) is situated.  This Mortgage shall also be
effective as a financing statement covering minerals or the like (including oil
and gas) and accounts subject to Subsection (e) of Section 9.103 of the
Minnesota Uniform Commercial Code, as amended, and similar provisions (if any)
of the Uniform Commercial Code as enacted in any other state where the Property
is situated which will be financed at the wellhead or minehead of the wells or
mines located on the Property and is to be filed for record in the real estate
records of each county where any part of the Property is situated.  This
Mortgage shall also be effective as a financing statement covering any other
Property and may be filed in any other appropriate filing or recording office. 
The owner of the Property is Mortgagor.  The mailing address of Mortgagor is the
address of Mortgagor set forth at the beginning of this Mortgage and the address
of Administrative Agent from which information concerning the security interests
hereunder may be obtained is the address of Administrative Agent set forth at
the beginning of this Mortgage.  Mortgagor is a limited liability company
organized under the laws of Delaware and Mortgagor’s Organizational
Identification Number is 4115095.  A carbon, photographic or other reproduction
of this Mortgage or of any financing statement relating to this Mortgage shall
be sufficient as a financing statement for any of the purposes referred to in
this Section.

 

Section 6.3.  Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, Administrative Agent may at any time notify the
account debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Administrative Agent directly.

 

Section 6.4.  Waiver by Administrative Agent.  Administrative Agent may at any
time and from time to time by a specific writing intended for the purpose:
(a) waive compliance by Mortgagor with any covenant herein made by Mortgagor to
the extent and in the manner specified in such writing; (b) consent to
Mortgagor’s doing any act which hereunder Mortgagor

 

 

24

--------------------------------------------------------------------------------


 

is prohibited from doing, or to Mortgagor’s failing to do any act which
hereunder Mortgagor is required to do, to the extent and in the manner specified
in such writing; (c) release any part of the Property or any interest therein
from the lien and security interest of this Mortgage, without the joinder of
Administrative Agent; or (d) release any party liable, either directly or
indirectly, for the Secured Indebtedness or for any covenant herein or in any
other Loan Document, without impairing or releasing the liability of any other
party.  No such act shall in any way affect the rights or powers of
Administrative Agent hereunder except to the extent specifically agreed to by
Administrative Agent in such writing.

 

Section 6.5.  No Impairment of Security.  The lien, security interest and other
security rights of Administrative Agent hereunder or under any other Loan
Document shall not be impaired (except to the extent expressly stated therein)
by any indulgence, moratorium or release granted by Administrative Agent
including, but not limited to, any renewal, extension or modification which
Administrative Agent may grant with respect to any Secured Indebtedness, or any
surrender, compromise, release, renewal, extension, exchange or substitution
which Administrative Agent may grant in respect of the Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Secured Indebtedness.  The taking of
additional security by Administrative Agent shall not release or impair the
lien, security interest or other security rights of Administrative Agent
hereunder or affect the liability of Mortgagor or of any endorser, guarantor or
surety, or improve the right of any junior lienholder in the Property (without
implying hereby Administrative Agent’s consent to any junior lien).

 

Section 6.6.  Acts Not Constituting Waiver by Administrative Agent. 
Administrative Agent may waive any default without waiving any other prior or
subsequent default.  Administrative Agent may remedy any default without waiving
the default remedied.  Neither failure by Administrative Agent to exercise, nor
delay by Administrative Agent in exercising, nor discontinuance of the exercise
of any right, power or remedy (including but not limited to the right to
accelerate the maturity of the Secured Indebtedness or any part thereof) upon or
after any default shall be construed as a waiver of such default or as a waiver
of the right to exercise any such right, power or remedy at a later date.  No
single or partial exercise by Administrative Agent of any right, power or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time.  No modification or waiver of any provision hereof
nor consent to any departure by Mortgagor therefrom shall in any event be
effective unless the same shall be in writing and signed by Administrative Agent
and then such waiver or consent shall be effective only in the specific
instance, for the purpose for which given and to the extent therein specified. 
No notice to nor demand on Mortgagor in any case shall of itself entitle
Mortgagor to any other or further notice or demand in similar or other
circumstances.  Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Administrative Agent in immediately
available U.S. funds and shall be made and accepted subject to the condition
that any check or draft may be handled for collection in accordance with the
practice of

 

 

25

--------------------------------------------------------------------------------


 

the collecting bank or banks.  Acceptance by Administrative Agent of any payment
in an amount less than the amount then due on any Secured Indebtedness shall be
deemed an acceptance on account only and shall not in any way excuse the
existence of a default hereunder notwithstanding any notation on or accompanying
such partial payment to the contrary.

 

Section 6.7.  Mortgagor’s Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, Administrative
Agent may, without notice to Mortgagor, deal with such successor or successors
in interest with reference to this Mortgage and to the Secured Indebtedness in
the same manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of Administrative Agent, and no extension of the time
for the payment of the Secured Indebtedness given by Administrative Agent shall
operate to release, discharge, modify, change or affect, in whole or in part,
the liability of Mortgagor hereunder for the payment of the indebtedness or
performance of the obligations secured hereby or the liability of any other
person hereunder for the payment of the Secured Indebtedness.  Unless agreed to
in writing in connection with Administrative Agent’s consent to the transfer,
each Mortgagor agrees that it shall be bound by any modification of this
Mortgage or any of the other Loan Documents made by Administrative Agent and any
subsequent owner of the Property, with or without notice to such Mortgagor, and
no such modifications shall (i) impair the obligations of such Mortgagor under
this Mortgage or any other Loan Document or (ii) increase the obligations of
Mortgagor, unless consented to in writing by Mortgagor, under this Mortgage or
any other Loan Document. Nothing in this Section or elsewhere in this Mortgage
shall be construed to imply Administrative Agent’s consent to any transfer of
the Property.

 

Section 6.8.  Place of Payment; Forum; Waiver of Jury Trial.  All Secured
Indebtedness which may be owing hereunder at any time by Mortgagor shall be
payable at the place designated in the Credit Agreement (or if no such
designation is made, at the address of Administrative Agent indicated at the end
of this Mortgage).  Mortgagor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the non-exclusive
jurisdiction of any State court, or any United States federal court, sitting in
Dallas, Texas, and to the non-exclusive jurisdiction of any State court or any
United States federal court sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Mortgage or the Secured Indebtedness.  Mortgagor hereby irrevocably waives, to
the fullest extent permitted by law, any objection that Mortgagor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum.  Mortgagor hereby agrees and consents that,
in addition to any methods of service of process provided for under applicable
law, all service of process in any such suit, action or proceeding in any State
court in which the Property is located, or any United States federal court,
sitting in the State in which the Secured Indebtedness is payable may be made by
certified or registered mail, return receipt requested, directed to Mortgagor at
its address stated at the end of this Mortgage, or at a subsequent address of
Mortgagor of which Administrative Agent received actual notice from Mortgagor in
accordance with this Mortgage, and service so made shall be complete five
(5) days after the same shall have been so mailed.  Nothing herein

 

 

26

--------------------------------------------------------------------------------


 

shall affect the right of Administrative Agent to serve process in any manner
permitted by law or limit the right of Administrative Agent to bring proceedings
against Mortgagor in any other court or jurisdiction.  TO THE FULLEST EXTENT
PERMITTED BY LAW, MORTGAGOR, ADMINISTRATIVE AGENT AND THE LOAN PARTIES EACH
WAIVE THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER LOAN
DOCUMENT.

 

Section 6.9.  Subrogation to Existing Liens; Vendor’s/Purchase Money Lien. To
the extent that proceeds of the Loan are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Administrative Agent at
Mortgagor’s request, and Administrative Agent shall be subrogated to any and all
rights, security interests and liens owned by any owner or Administrative Agent
of such outstanding liens, security interests, charges or encumbrances, however
remote, irrespective of whether said liens, security interests, charges or
encumbrances are released, and all of the same are recognized as valid and
subsisting and are renewed and continued and merged herein to secure the Secured
Indebtedness, but the terms and provisions of this Mortgage shall govern and
control the manner and terms of enforcement of the liens, security interests,
charges and encumbrances to which Administrative Agent is subrogated hereunder. 
It is expressly understood that, in consideration of the payment of such
indebtedness by Administrative Agent, Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments in connection with the
said indebtedness.  If all or any portion of the proceeds of the Loan or of any
other Secured Indebtedness has been advanced for the purpose of paying the
purchase price for all or a part of the Property, to the extent permitted by
applicable law, no vendor’s or purchase money lien is waived.  To the extent
permitted by applicable law, Administrative Agent shall have, and is hereby
granted, a vendor’s or purchase money lien on the Property as cumulative
additional security for the Secured Indebtedness.  Administrative Agent may
foreclose under this Mortgage or under the vendor’s or purchase money lien
without waiving the other or may foreclose under both.

 

Section 6.10.  Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on said Secured Indebtedness first in discharge
of that portion thereof which is not secured by this Mortgage.

 

Section 6.11.  Compliance with Usury Laws.  It is the intent of Mortgagor and
Administrative Agent and all other parties to the Loan Documents to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between Administrative Agent and Mortgagor (or any other
party liable with respect to any indebtedness under the Loan Documents) are
hereby limited by the provisions of this Section which shall override and
control all such agreements, whether now existing or hereafter arising.  In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
shall the interest taken, reserved,

 

 

27

--------------------------------------------------------------------------------


 

contracted for, charged, chargeable, or received under this Mortgage, the Credit
Agreement, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the “Maximum Amount”).  If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document.  If
Administrative Agent shall ever receive anything of value which is characterized
as interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal.  The right to accelerate maturity of
the Loan or any other Secured Indebtedness does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Administrative Agent does not intend to charge or receive any
unearned interest in the event of acceleration.  All interest paid or agreed to
be paid to Administrative Agent shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full stated
term (including any renewal or extension) of such indebtedness so that the
amount of interest on account of such indebtedness does not exceed the Maximum
Amount.  As used in this Section, the term “applicable law” shall mean the laws
of the State of Minnesota, or the federal laws of the United States applicable
to this transaction, whichever laws allow the greatest interest, as such laws
now exist or may be changed or amended or come into effect in the future.

 

Section 6.12.  Release.

 

(a)           Release from Mortgage.  If (i) all of the Secured Indebtedness be
paid as the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed, and
all Swap Transactions have been terminated and all other obligations under the
Loan Documents, if any, of Administrative Agent and the Loan Parties for further
advances and of L/C Issuer for issuance of Letters of Credit have been
terminated, or (ii) Mortgagor is entitled to a release of this Mortgage in
accordance with the terms of the Credit Agreement, then, and in that event only,
all rights under this Mortgage shall terminate (except to the extent expressly
provided herein with respect to indemnifications, representations and warranties
and other rights which are to continue following the release hereof) and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, and the Property shall be released by
Administrative Agent in due form at Mortgagor’s cost.  Without limitation, all
provisions herein for indemnity of Administrative Agent shall survive discharge
of the Secured Indebtedness, the termination of any and all Swap Transactions
and any foreclosure, release or termination of this Mortgage.

 

(b)           Partial Release; No Release in Default.  Administrative Agent may,
regardless of consideration, cause the release of any part of the Property from
the lien of this Mortgage

 

 

28

--------------------------------------------------------------------------------


 

without in any manner affecting or impairing the lien or priority of this
Mortgage as to the remainder of the Property.  No partial release shall be
sought, requested or required if an Event of Default has occurred which has not
been cured.

 

(c)           Release Fee.  Mortgagor agrees to pay reasonable fees, not to
exceed the maximum amounts legally permitted, for Administrative Agent’s
rendering of services in connection with each partial or complete release of the
Property from the lien of this Mortgage.

 

Section 6.13.  Notices.  Except to the extent otherwise required by applicable
law, all such notices, demands, requests, consents and other communications
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by courier, by registered or certified United States mail, postage
prepaid, or by facsimile (with, subject to Subsection 6.3.2 of the Credit
Agreement, a confirmatory duplicate copy sent by first class United States
mail), addressed to the party to whom directed or by (subject to Subsection
6.3.3 of the Credit Agreement) electronic mail address to Mortgagor, at the
addresses set forth at the end of this Agreement or to Administrative Agent or
the Loan Parties at the addresses specified for notices in the Credit Agreement
(unless changed by similar notice in writing given by the particular party whose
address is to be changed). Any such notice or communication shall be deemed to
have been given and received either at the time of personal delivery or, in the
case of courier or mail, as of the date of first attempted delivery at the
address and in the manner provided herein, or, in the case of facsimile, upon
receipt.  Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt.  This Section shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.

 

Section 6.14.  Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

Section 6.15.  Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

 

29

--------------------------------------------------------------------------------


 

Section 6.16.  Reporting Compliance.  Mortgagor agrees to comply with any and
all reporting requirements imposed upon Mortgagor, Mortgagor’s affiliates,
Guarantor, Guarantor’s affiliates with respect to the transaction evidenced by
the Loan Documents and secured by this Mortgage which are set forth in any law,
statute, ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Administrative Agent to furnish Administrative
Agent with evidence of such compliance.

 

Section 6.17.  Mortgagor.  The obligations of Mortgagor hereunder shall be joint
and several.  If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Administrative Agent that this instrument is executed, acknowledged
and delivered by Mortgagor’s duly authorized representatives. If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor’s disability.

 

Section 6.18.  Execution; Recording.  This Mortgage may be executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first
page hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page hereof. 
Mortgagor will cause this Mortgage and all amendments and supplements thereto
and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as Administrative Agent shall reasonably request
and will pay all such recording, filing, re-recording and refiling taxes,
mortgage registry tax, fees and other charges.

 

Section 6.19.  Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the successors and
assigns of Mortgagor, and shall inure to the benefit of Administrative Agent and
shall constitute covenants running with the Land.  All references in this
Mortgage to Mortgagor shall be deemed to include all such heirs, devisees,
representatives, successors and assigns of Mortgagor.

 

Section 6.20.  No Partnership, Etc..  The relationship between Administrative
Agent and Mortgagor is solely that of lender and borrower.  Administrative Agent
has no fiduciary or other special relationship with Mortgagor.  Nothing
contained in the Loan Documents is intended to create any partnership, joint
venture, association or special relationship between Mortgagor and
Administrative Agent or in any way make Administrative Agent a co-principal with
Mortgagor with reference to the Property.  All agreed contractual duties between
or among Administrative Agent and Mortgagor are set forth herein and in the
other Loan Documents and any additional

 

 

30

--------------------------------------------------------------------------------


 

implied covenants or duties are hereby disclaimed.  Any inferences to the
contrary of any of the foregoing are hereby expressly negated.

 

Section 6.21.  Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF MINNESOTA (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.

 

Section 6.22.  No Merger of Estates.  So long as any part of the Secured
Indebtedness remain unpaid and unperformed or undischarged, the fee and
leasehold estates to the Property shall not merge but rather shall remain
separate and distinct, notwithstanding the union of such estates either in
Mortgagor, Administrative Agent, any lessee, or any third party purchaser or
otherwise.

 

Section 6.23  Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Mortgagor and Administrative Agent with
respect to the transactions arising in connection with the Secured Indebtedness
and supersede all prior written or oral understandings and agreements between
Mortgagor and Administrative Agent with respect to the matters addressed in the
Loan Documents.  Mortgagor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Administrative Agent to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

 

Section 6.24  Future Advances.

 

(a)           To the extent that this Mortgage secures future advances other
than the advances evidenced by the Note, the amount of such advances is not
currently known.  The acceptance of this Mortgage by Administrative Agent,
however, constitutes an acknowledgment that Administrative Agent is aware of the
provisions of Minnesota Statutes § 287.05, Subd. 5, and intends to comply with
the requirements contained therein.

 

(b)           The representations contained in this Section 6.24 are made solely
for the benefit of county recording authorities in determining mortgage
registration tax (“MRT”) payable as a prerequisite to the recording of this
Mortgage.  Mortgagor acknowledges that such representations do not constitute or
imply an agreement by Administrative Agent to make any future advances to
Mortgagor.

 

(c)           Notwithstanding any other provision of this Mortgage or any of the
Loan Documents to the contrary, any amounts as to which MRT is payable shall not
be secured

 

 

31

--------------------------------------------------------------------------------


 

by this Mortgage unless and until the tax is paid and any such tax due shall be
paid by Mortgagor.

 

Section 6.25  Construction Mortgage.  This Mortgage constitutes a “construction
mortgage” as defined in Section 9.334 of the Minnesota Uniform Commercial Code
to the extent that it secures an obligation incurred for the construction of the
Improvements, including the acquisition cost of the Land.

 

Section 6.26  Revolving Line of Credit.  The maximum principal indebtedness
secured by this Mortgage is $5,561,879.00 (“Maximum Principal Amount”), which,
for the purposes of Minn. Stat. § 287.05, subdivision 3, and Section 507.324, is
and shall be a revolving line of credit under which advances, payments or
readvances may be made from time to time, in accordance with the Loan
Documents.  The maximum amount of said line of credit which may be secured by
this Mortgage at any one (1) time is the Maximum Principal Amount.  Mortgagor
hereby agrees that, if the outstanding, unpaid balance of the revolving line of
credit under the Loan Documents is ever reduced to zero, or if at any time no
property is subject to the lien and/or security interest of this Mortgage,
novation shall not be deemed to have occurred, and the lien and security
interest hereof shall be deemed to remain in full force and effect to secure any
future advances made under said revolving line of credit and against any
property thereafter added to the Mortgaged Property by amendment hereof.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has executed this instrument is executed by
Mortgagor as of the date first written on page 1 hereof.

 

MORTGAGOR:

 

 

BEHRINGER HARVARD WHITEWATER, LLC, a
Delaware limited liability company

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Gerald J. Reihsen, III, Secretary

 

 

STATE OF TEXAS

§

 

§    ss.   Dallas

COUNTY OF DALLAS

§

 

The foregoing instrument was acknowledged before me this              day of
February, 2008, by Gerald J. Reihsen, III, Secretary of Behringer Harvard
Whitewater LLC, a Delaware limited liability company, on behalf such company.

 

Witness my hand and official seal.

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

 

 

--------------------------------------------------------------------------------